Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 1 of 14




                  Exhibit 1
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 2 of 14




                                                 Filed and Attested by the
                                                Office of Judicial Records
                                                    11 JUN 2021 01:07 pm
                                                          M. RUSSO




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 3 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 4 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 5 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 6 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 7 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 8 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 9 of 14




                                                              Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 10 of 14




                                                               Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 11 of 14




                                                               Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 12 of 14




                                                               Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 13 of 14




                                                               Case ID: 210600511
Case 2:21-cv-03319-MSG Document 1-1 Filed 07/26/21 Page 14 of 14




                                                               Case ID: 210600511
